Gray, C. J.
The defendant, in the original action, might have pleaded in bar his bankruptcy and the proof of the plaintiffs’ claim against his estate; or might, at any time after the commencement of proceedings in bankruptcy, have applied to the court in which the action was pending for a stay of proceedings. U. S„ St. 1867, c. 176, § 21. Bennett v. Goldthwait, 109 Mass. 494. Bradford v. Rice, 102 Mass. 472. But not having done either, the judgment rendered against him was lawful and valid, and in the absence of fraud or collusion (of which the case affords no evidence) was conclusive both against him and against the surety on his bond to dissolve the attachment. Tracy v. Maloney, 105 Mass. 90. The injunction granted by the District Court of the United States, if it ever had any validity, was dissolved before the bringing of the present action. The result is that there must be Judgment for the plaintiffs.